DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The disclosure is objected to because of the following informalities: para 0029, line 29 recites “120 W/cm2” and is assume to be “120 W/cm^2”.  
Appropriate correction is required.

Claim Objections
3.	Claim 21 objected to because of the following informalities:  “120 W/cm2” is assumed to be “120 W/cm^2”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured to” or “means for” in claims 6, 11-12, 18-20, and 22-23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



6.	Claims 2-4 and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "plasma active cooling mechanism" in claims 11-12 is a relative term which renders the claim indefinite.  The term "plasma active cooling mechanism" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “plasma active cooling mechanism” will be interpreted as any mechanism that can actively cool plasma.
Claim limitations 11-12 recite “configured to”, “means for” or a variation of functional language and has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder coupled with functional language, but it is modified by some structure or material that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 23-24 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Tanrisever 2003/0069576 (herein referred to as “Tanrisever”).
9.	Regarding Claim 23, Tanrisever teaches an apparatus for generating a plasma plume (Fig. 1, abstract” plasma tool”) comprising an electrical power generator unit (Fig. 5, cabinet 40, puslative DC power supply 41, para 0068) coupled with the plasma torch (Fig. 5, ref num 47 “hand piece”, para 0082) as claimed in claim 1, for use in therapeutic treatment of tissue in vivo (abstract), the electrical power generator providing power to a plasma torch when in use, the electrical power generator unit comprising: means configured to provide to the central cathode rod in use a constant direct current (DC) electrical power supply plus a high voltage pulsed electrical power supply (Fig. 5 pulsative DC power supply ref num 41, para 0068) to initiate the arc discharge in the first cylindrical cavity; and means configured to control the rate of flow of the feed gas (Fig. 5, ref num 43 and 49, para 0014, 0072, 0080) into the first cylindrical cavity which, in use, indirectly controls the fluence of the central thermal plasma (Fig. 2, ref num 23, para 0063) emitted from the open end of the first cavity (para 0063-0065, 0114).
a method of generating a plasma plume from an open end of the plasma torch using the apparatus (Abstract, para 0013, 0017) as claimed in claim 23, comprising: producing the arc discharge in the cavity (ref num 23 “plasma cell, para 0063) between the central cathode rod (Fig. 2, ref num 22) and grounded conductive tube (Fig.2 ref num 210) by providing to the cathode rod a constant direct current (DC) electrical power plus a high voltage pulsed electrical power (Fig. 5, ref num 41, para 0068) to initiate the arc discharge between the tapered end of the central cathode rod and the grounded conductive tube; and ionizing the feed gas (Fig. 5, ref num 42 and 49, para 0014, 0079, 0080) using the arc discharge in the cylindrical cavity in the plasma torch to produce the central thermal plasma emitted at the open end of the first cylindrical cavity (para 0063-0065, 0114).

Claim Rejections - 35 USC § 103
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-5, 8-9, 11-12, 14, 16-17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wantock WO 2016071680 (herein referred to as “Wantock”) and Muramatsu 2015/0129560 (herein referred to as “Muramatsu”).
13.	Regarding Claim 1, Wantock WO 2016071680 teaches a plasma torch (Fig. 1) having an open end (Fig. 1, ref num 103) from which a plume of plasma or plasma effluent, for use in therapeutic treatment of tissue in vivo, is emitted in use (para 0063, “the feed gas inside the plasma torch is then ionised by the discharge and is emitted from the open end 103 of the plasma torch 101”), comprising: 
a cathode rod (Fig. 3, ref num 2, para 0068);
a grounded conductive tube (Fig. 3, ref num 3) having at least one opening (para 0068, “grounded tube 3 is open at its front end”) and being arranged around the cathode (Fig. 3, ref num 3 and 2) and spaced therefrom to form a cavity in which, in use, an arc discharge between the cathode and grounded conductor ionizes a feed gas to produce a thermal plasma , the plasma or effluent being emitted in a plume from the opening of the grounded conductor (para 0068, “the cathode rod 2 is provided with an electrical power signal sufficient to create an arc between the cathode rod 2 and the grounded tube 3 which is used to generate a 'hot' thermal plasma in the cylindrical annular cavity 33 that is then emitted from the open front end of the cavity 33); 
wherein the opening of the grounded conductor tube comprises a lip (Fig. 3 ref num 3, para 0068, “grounded tube 3 is open at its front end”, and has a lip at the opening), and an inwardly facing surface of the lip defining an orifice (orifice is an opening in the conductor tube, Fig. 3, ref num 3, para 0068, “grounded tube 3 is open at its front end”).  The orifice contains an unspecified length, width, and length-to-width ratio.
However, Wantock fails to teach the orifice having a length to an opening width ratio of at least 2.5:1.
Muramatsu teaches a plasma torch (para 0001 “welding by plasma”, see whole document), in which there is a projection portion provided from a tip end of a nozzle in which gas and plasma is dispersed from (para 0014).  This projection portion can vary in size and be changed as needed (para 0015).  It is taught that the wire (Fig. 1A, ref num 10) of the projection portion in which contains an orifice (it is open at the end as seen in Fig. 1A) is sized by 1 mm in diameter and 3 to 10 mm in length (para 0048).  Together, this length to width ratio is larger that 2.5:1.  This size is determined by the target area of treatment as well as to reduce the leakage (para 0016).  Given the teachings of the known prior art, one reasonably apprised of acceptable ratios of plasma torches for therapeutic use would reasonably select a ratio of 2.5:1 or greater in 

14.	Regarding Claim 2, Wantock teaches the orifice (orifice is an opening in the conductor tube, Fig. 3, ref num 3, para 0068, “grounded tube 3 is open at its front end”).  has a length to an opening width ratio (the orifice contains an unspecified length, width, and length-to-width ratio).
Wantock fails to teach the specific orifice length to width ratio being of at least 3:1, optionally at least 4:1, optionally at least 5:1.
Muramatsu teaches a plasma torch (para 0001 “welding by plasma”, see whole document), in which there is a projection portion provided from a tip end of a nozzle in which gas and plasma is dispersed from (para 0014).  This projection portion can vary in size and be changed as needed (para 0015).  It is taught that the wire (Fig. 1A, ref num 10) of the projection portion in which contains an orifice (it is open at the end as seen in Fig. 1A) is sized by 1 mm in diameter and 3 to 10 mm in length (para 0048).  Together, this length to width ratio is of at least 3:1, optionally 4:1, optionally at least 5:1.  This size is determined by the target area of treatment as well as to reduce the leakage (para 0016).  Given the teachings of the known prior art, one reasonably apprised of acceptable ratios of plasma torches for therapeutic use would reasonably select a ratio of at least 3:1, optionally 4:1, optionally at least 5:1 in order to meet the 

15.	Regarding Claim 3, Wantock teaches the orifice (orifice is an opening in the conductor tube, Fig. 3, ref num 3, para 0068, “grounded tube 3 is open at its end”) has a length (the orifice has an unspecified length).
Wantock fails to teach the orifice has a length of at least 6 mm, optionally at least 7 mm, optionally at least 8 mm, optionally at least 9 mm, optionally at least 10 mm.
Muramatsu teaches a plasma torch (para 0001 “welding by plasma”, see whole document), in which there is a projection portion provided from a tip end of a nozzle in which gas and plasma is dispersed from (para 0014).  This projection portion can vary in size and be changed as needed (para 0015).  It is taught that the wire (Fig. 1A, ref num 10) of the projection portion in which contains an orifice (it is open at the end as seen in Fig. 1A) is sized 3 to 10 mm in length (para 0048).  This range of 3 to 10 mm in length meets the orifice having a length of at least 6 mm, optionally at least 7 mm, optionally at least 8 mm, optionally at least 9 mm, optionally at least 10 mm.  This size is determined by the target area of treatment as well as to reduce the leakage (para 0016).  Given the teachings of the known prior art, one reasonably apprised of acceptable ratios of plasma torches for therapeutic use would reasonably select a ratio 

16.	Regarding Claim 4, Wantock teaches the orifice (orifice is an opening in the conductor tube, Fig. 3, ref num 3, para 0068, “grounded tube 3 is open at its end”) has a width (the orifice has an unspecified length).
Wantock fails to teach the opening width of at most 4 mm, optionally at most 3 mm, optionally at most 2 mm.
Muramatsu teaches a plasma torch (para 0001 “welding by plasma”, see whole document), in which there is a projection portion provided from a tip end of a nozzle in which gas and plasma is dispersed from (para 0014).  This projection portion can vary in size and be changed as needed (para 0015).  It is taught that the wire (Fig. 1A, ref num 10) of the projection portion in which contains an orifice (it is open at the end as seen in Fig. 1A) is sized 1 mm in width (para 0048).  This size of 1 mm in width meets the opening width of at most 4 mm, optionally at most 3 mm, optionally at most 2 mm.  This size is determined by the target area of treatment as well as to reduce the leakage (para 0016).  Given the teachings of the known prior art, one reasonably 

17.	Regarding Claim 5, Wantock teaches the cathode is recessed from the opening at the surface in the conductive tube, such that the thermal plasma is, in use, produced inside the grounded conductor tube (para 0068, “the cathode rod 2 at the front end thereof is slightly recessed relative to the open end of the front of the grounded tube 3. This relative positioning causes a Lorentz force to be generated by the current of the arc discharge which causes the charged particles of the central thermal plasma to be accelerated towards the central axis of the plasma torch 101”) and passes through an orifice (orifice is an opening in the conductor tube, Fig. 3, ref num 3, para 0068, “grounded tube 3 is open at its end”) having a length (the orifice has an unspecified length).
Wantock fails to teach the orifice as an opening width ratio of at least 2.5:1 and at least 8 mm in length.
Muramatsu teaches a plasma torch (para 0001 “welding by plasma”, see whole document), in which there is a projection portion provided from a tip end of a nozzle in  meets the opening width ratio of at least 2.5:1 and at least 8 mm in length.  This size is determined by the target area of treatment as well as to reduce the leakage (para 0016).  Given the teachings of the known prior art, one reasonably apprised of acceptable ratios of plasma torches for therapeutic use would reasonably select a ratio of at least 2.5:1 and at least 8 mm in length.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wantock's teaching of the orifice in order to be sized to a length to width ratio of at least 2.5:1 and at least 8 mm in length, as Muramatsu shows, in order to properly apply heat and therapeutic treatment to the desired area.

18.	Regarding Claim 7, Wantock teaches the cross section of the orifice (Fig. 3, ref num 3, opening) varies along its length (has an unspecified length that can be adjusted, para 0090 “spot size and shape of the plume may be adjustable”) to change the surface area of the wicking region (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intend use, then it meets the claim.  In this case, varying the cross section would change the surface area).

19.	Regarding Claim 8, Wantock teaches the cathode has a rounded or flattened or non-pointed end, and is not tapered towards its end (Fig. 3, ref num 2, “cathode” as seen in figure, it has a flattened end)

20.	Regarding Claim 9, Wantock teaches the plasma torch (Figs 1-3, ref num 101) is configured to, in normal use, only be usable to produce the thermal plasma (para 0068).

21.	Regarding Claim 11, Wantock teaches a plasma active cooling mechanism (para 0091, “cold stage of the plasma”) configured to, in normal use, to cause or be operable to cause a temperature of the plasma or plasma effluent emitted as a plume from the plasma torch to be cooled (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intend use, then it meets the claim).

22.	Regarding Claim 12, Wantock teaches the plasma active cooling mechanism (para 0091, “cold stage of the plasma”) comprises at least one of: means for pre-cooling the feed gas; means for mixing the plasma or plasma effluent with a cooler gas (a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to 

23.	Regarding Claim 13, Wantock teaches the cathode rod (Fig. 3, ref num 2) further comprises a thermionically emissive material (para 0068 “cathode rod formed of either tungsten or thoriated tungsten”) which in use enhances the ionization of the feed gas between the cathode and grounded conductive tube (para 0031, 0068, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intend use, then it meets the claim).

24.	Regarding Claim 14, Wantock teaches the cathode rod (Fig. 3, ref num 2) further comprises a material resilient to operation using non-inert feed gases (para 0068, “cathode rod 2, formed of either tungsten or thoriated tungsten”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intend use, then it meets the claim).

25.	Regarding Claim 16, Wantock teaches at least one container of feed gas (Fig. 2, ref num 53), wherein the feed gas is supplied to the cavity to be ionized in use (para 0063).

26.	Regarding Claim 17, Wantock teaches a front half (Fig. 1, ref num 101, as shown there is a front half to the apparatus) comprising the cathode rod (Fig. 3, ref num 2) and the cylindrical cavity (Fig. 3, cylindrical cavity as seen) to which the feed gas is fed for ionization and from which the thermal plasma is emitted in use (Fig. 2, para 0063); and a rear half which supports and retains the components of the front half (Fig. 1, ref num 101, as shown has a back half) and provides at least one coupling to at least one container of feed gas (Fig. 1 and 2, ref num 130, ref num 53).

27.	Regarding Claim 22, Wantock teaches the opening in the grounded conductor tube is configured to direct the plasma or plasma effluent there from in a direction away from directly towards the treatment direction in normal use (para 0064, 0068).

28.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wantock WO 2016071680 and Muramatsu 2015/0129560 (herein referred to as “Muramatsu”), and further in view of Dariavach U.S. 9,709,303 (herein referred to as “Dariavach”).
29.	Regarding Claim 6, Wantock as modified teaches the orifice (Fig. 3, ref num 3, has an opening).
Wantock as modified fails to teach the orifice is configured to wick thermal energy away from the thermal plasma or plasma effluent before it is emitted from the opening in the grounded conductive chamber.
wick thermal energy away from the thermal plasma or plasma effluent before it is emitted from the opening in the grounded conductive chamber (Col. 4, lines 65-67 and Col 5. Lines 1-10).  This results in the warming of a portion of the device in order to remain within the desired energy absorption area (Claim 1).  Therefore, it would have been obvious to one of ordinary skill in the art to have modified Wantock in order to have the orifice wick thermal energy away from the thermal plasma in order to reach a desired characteristic for optimization of the therapeutic treatment.

30.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wantock WO 2016071680 and Muramatsu 2015/0129560 (herein referred to as “Muramatsu”), and further in view of Toth 2013/0158428 (herein referred to as “Toth”).
31.	Regarding Claim 10, Wantock teaches the plasma torch (Fig. 1)
Wantock as modified does not teach that the plasma torch does not comprise components configured to produce, in normal use, a non-thermal plasma or dielectric barrier discharge plasma.
Toth teaches of a device that disperses plasma within the uterine cavity, and does not contain components that produce non-thermal plasma (para 0043-0044).  This plasma is produced at a high temperature (para 0044) so that they act as a conductor and support electric currents throughout the treatment.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Wantock in order to have a plasma torch that only contained .

32.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wantock WO 2016071680 and Muramatsu 2015/0129560 (herein referred to as “Muramatsu”), and further in view of Suslov 2006/0004354 (herein referred to as “Suslov ‘354”).
33.	Regarding Claim 15, Wantock as modified teaches a grounded conductive tube (Fig. 3, ref num 3).
Wantock as modified fails to teach the grounded conductive tube is detachably connected to the plasma torch as a or as part of a replaceable modular assembly, and the central cathode rod is detachably connected to the torch as a or as part of a replaceable modular assembly, such that the grounded conductive tube is interchangeable and the central cathode rod is interchangeable.
Suslov ‘354 teaches the tube (Fig. 1, ref num 12, para 0048) is detachably connected (coupling device, output end 12, channels 15, 16, 17, para 0049) to the plasma torch as a or as part of a replaceable modular assembly, such that the grounded conductive tube is interchangeable and/or the central cathode rod is interchangable is known in the art.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adapt the grounded conductive tube of Wantock with a tube that is detachably connected to the plasma torch as part of a replaceable modular assembly, an/or the central cathode rod is detachably connected to the torch as a part of a replaceable modular assembly, such that the grounded conductive tube is interchangeable an/or the central cathode rod is .

34.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Wantock WO 2016071680 and Muramatsu 2015/0129560 (herein referred to as “Muramatsu”), and further in view of Suslov 2009/0039789 (herein referred to as “Suslov ‘789”).
35.	Regarding Claim 18, Wantock as modified teaches the plasma torch (Fig. 1, ref num 101).
Wantock as modified  fails to teach that the plasma torch is configured to be operated with an arc current of 2A-5A between the central cathode rod and grounded conductive tube, the arc current preferably being fixed during plasma production.
Suslov ‘789 teaches the plasma torch is configured to be operated with an arc current of 2A-5A, the arc current preferably being fixed during plasma production (para 0050, 0054, 0055).  By fixing the arc current, the plasma production is maintained as well as the arc discharge is sustained for the treatment (para 0054-0055).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wantock in order to include that the plasma torch operate at this arc current and that the current be fixed during plasma production for the purpose of maintain plasma (para 0055).

19 is rejected under 35 U.S.C. 103 as being unpatentable over Wantock WO 2016071680 and Muramatsu 2015/0129560 (herein referred to as “Muramatsu”), and further in view of Suslov 2009/0039790 (herein referred to as “Suslov ‘790”).
37.	Regarding Claim 19, Wantock as modified teaches the plasma torch (Fig. 1, ref num 101)
Wantock as modified fails to teach the plasma torch is configured such that the feed gas delivered to the first cylindrical cavity is at a flow rate of 1 Ln/min-10Ln/min.
However, Suslov ‘790 teaches the plasma torch is configured such that the feed gas is delivered to the first cylindrical cavity is at a flow rate of 1 Ln/min-10Ln/min (para 0059 “typical flow rate of plasma generating gas, which is in the range of 1 to 2 L/min”). This generates a conventional flow rate for generating plasma that provides minimal discomfort for the patient (para 0059, 0006).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plasma torch in order to generate a flow rate between 1 and 10 L/min as taught by Suslov ‘790 in order to minimize discomfort in the patient.

38.	Claim 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wantock WO 2016071680 and Muramatsu 2015/0129560 (herein referred to as “Muramatsu”), and further in view of Roach 2016/0002824 (herein referred to as “Roach”).
39.	Claim 20, Wantock as modified teaches the plasma torch (Fig. 1).

Roach teaches a plasma torch (Fig. 1b) is configured such that the operation and configuration of the plasma torch is arranged to produce, in normal use, a total plasma plume fluence of at most 30W, or a total energy of 120J over a 4-5 second dose (para 0067 “the plasma power may be 10 to 20 W, preferably 14 to 16 W”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art is capable of performing the intend use, then it meets the claim). By adjusting the plasma power, one can achieve a more precise modification when using the plasma torch in therapeutic treatments (para 0146).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wantock in order to produce a plasma torch that had a plasma plume of at most 30W in order to achieve a more precise therapeutic treatment delivery.

40.	Regarding Claim 21, Wantock as modified teaches the plasma plume intensity produced will be at most 120W/cm2 (para 0034 “the operator to adjust the plume shape and intensity, to achieve a desire plume characteristic”).  While Wantock does not explicitly disclose an exact numerical amount of intensity produced, it does teach that a certain shape and intensity of the plume is a desired characteristic for In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wantock in order to include this desired characteristic for optimization of the plasma plume intensity.

Double Patenting
41.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
42.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 25-27 of U.S. Patent Application 15/525,344. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application recite the same basic structure within a permutation of similar elements throughout and are all deemed to be obvious variants.  For example, Claim 1 of the reference application and Claim 1 of the 
43.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, 13, 16-17, and 19-21 of U.S. Patent Application 16/085,407. Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application and the instant application recite the same basic structure within a permutation of similar elements throughout and are all deemed to be obvious variants.  For example, Claim 1 of the reference application and Claim 1 of the instant application share the structure of a plasma torch with a cathode rod and a grounded conductive tube.  Claims 22-23 of the instant application and claims 19-21 of the reference application recite near verbatim the same structures.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
44.	It should also be noted that the following publications also include teachings surrounding the length, width, and length-to-width ratio of a plasma torch orifice within the medical devices art:
	Toth 2013/0158428, para 0050 and Figure 5
	Mackay 2004/0044342, para 0035
	Liu 2015/0050614, para 0018

	Goble 2007/0073287, para 0082
	Any combination of these along with the rejection set for in the present office action may also be considered.
45.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846.  The examiner can normally be reached on Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/ANNIE L PATTON/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794